DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-17 in the reply filed on 1/14/2022 is acknowledged.
3. 	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant amended claims 13 and 15; and cancelled claims 18-20.
5. 	Applicant added claims 21-23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chanemougame et al. (US 2020/0035567) (hereafter Chanemougame).
Regarding claim 1, Chanemougame discloses a method comprising: 
forming a gate dielectric layer 182 (Fig. 12A, paragraph 0062) in a gate trench (trench between 160 in Fig. 12A) in a gate structure, wherein the gate dielectric layer 182 (Fig. 12A) is formed around first channel layers 120P (Fig. 12A, paragraph 0062) in a p-type gate region (right region of Fig. 12A) and around second channel layers 120N (Fig. 12A, paragraph 0062) in an n-type gate region (left region of Fig. 12A); 
forming sacrificial features 200 (Fig. 16A, paragraph 0065) between the second channel layers (element number is not shown in Fig. 16A but see 120N in Fig. 12A) in the n-type gate region (left region of Fig. 16A); 
forming a p-type work function layer 180 (Fig. 12A, paragraph 0062) in the gate trench (trench between 160 in Fig. 12A) over the gate dielectric layer 182 (Fig. 12A) in the p-type gate region (right region of Fig. 12A) and the n-type gate region (left region of Fig. 12A); 
removing (see Fig. 17A and paragraph 0065) the p-type work function layer 180 (Fig. 16A) from the gate trench (trench between 160 in Fig. 17A) in the n-type gate region (left region of Fig. 17A); 
after removing (see Fig. 17A and paragraph 0065) the p-type work function layer 180 (Fig. 16A), removing (see Fig. 18A and paragraph 0066) the sacrificial features 200 (Fig. 17A) between the second channel layers (element number is not shown in Fig. 18A but see 120N in Fig. 12A) in the n-type gate region (left region of Fig. 18A); 
forming an n-type work function layer 210 (Fig. 19A, paragraph 0066) in the gate trench (trench between 160 in Fig. 19A) over the gate dielectric layer 182 (Fig. 19A) in the n-type gate region (left region of Fig. 19A), wherein the n-type work function layer 210 (Fig. 19A) surrounds the gate dielectric layer 182 (Fig. 19A) and the second channel layers (element number is not shown in Fig. 19A but see 120N in Fig. 12A) in the n-type gate region (left region of Fig. 19A); and 
forming a metal fill layer 230 (Fig. 20A, paragraph 0067) in the gate trench (trench between 160 in Fig. 20A) over the p-type work function layer 180 (Fig. 20A) in the p-type gate region (right region of Fig. 19A) and the n-type work function layer 210 (Fig. 20A) in the n-type gate region (left region of Fig. 19A).  
Regarding claim 4, Chanemougame further discloses the method of claim 1, wherein the removing (see Fig. 18A and paragraph 0066) the sacrificial features 200 (Fig. 17A) between the second channel layers (element number is not shown in Fig. 18A but see 120N in Fig. 12A) in the n-type gate region (left region of Fig. 18A) includes performing an etching process (see Fig. 18A and paragraph 0065) that selectively etches the sacrificial features without substantially etching the p-type work function layer 180 (Fig. 18A).  
Regarding claim 7, Chanemougame further discloses the method of claim 1, wherein the removing (see Fig. 17A and paragraph 0065) the p-type work function layer 180 (Fig. 16A) from the gate trench (trench between 160 in Fig. 17A) in the n-type gate region (left region of Fig. 17A) includes performing an etching process (see Fig. 17A and paragraph 0065) that selectively etches the p-type work function layer 180 (Fig. 16A) without substantially etching the gate dielectric layer 182 (Fig. 17A) and the sacrificial features 200 (Fig. 17A).  

Allowable Subject Matter
1. 	Claims 2, 3, 5, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 2 would be allowable because a closest prior art, Chanemougame et al. (US 2020/0035567), discloses the forming the sacrificial features 200 (Fig. 16A, paragraph 0065) in the gate trench (trench between 160 in Fig. 16A) between the second channel layers (element number is not shown in Fig. 16A but see 120N in Fig. 12A) in the n-type gate region (left region of Fig. 16A) includes: forming a sacrificial layer 200 (Fig. 16A) over the gate dielectric layer 182 (Fig. 16A) in the gate trench (trench between 160 in Fig. 16A), wherein the sacrificial layer 200 (Fig. 16A) and the gate dielectric layer 182 (Fig. 16A) fill gaps between the first channel layers (element number is not shown in Fig. 16A but see 120P in Fig. 12A) in the p-type gate region (right region of Fig. 16A) and the gate dielectric layer 182 (Fig. 16A) and the sacrificial layer 200 (Fig. 16A) fill gaps (see claims filed on 1/14/2022 did not disclose the gate dielectric layer and the sacrificial layer completely fill gaps between the second channel layers. And see Fig. 16A of Chanemougame, wherein the gate dielectric layer 182 and the sacrificial layer 200 partially fill gaps between the second channel layers (element number is not shown in Fig. 16A but see 120N in Fig. 12A)) between the second channel layers in the n-type gate region (left region of Fig. 16A); and removing (see Fig. 18A and paragraph 0066) the sacrificial features 200 (Fig. 17A) from between the first channel layers (element number is not shown in Fig. 18A but see 120P in Fig. 12A) in the p-type gate region (right region of Fig. 18A) but fails to disclose patterning the sacrificial layer to form sacrificial features between the first channel layers in the p-type gate region and between the second channel layers in the n-type gate region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: patterning the sacrificial layer to form sacrificial features between the first channel layers in the p-type gate region and between the second channel layers in the n-type gate region in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 3 depends on claim 2.
In addition, claim 5 would be allowable because a closest prior art, Chanemougame et al. (US 2020/0035567), discloses the forming the p-type work function layer 180 (Fig. 12A, paragraph 0062) in the gate trench (trench between 160 in Fig. 12A) over the gate dielectric layer 182 (Fig. 12A) in the p-type gate region (right region of Fig. 12A) and the n-type gate region (left region of Fig. 12A); and removing (see Fig. 17A and paragraph 0065) the p-type work function layer 180 (Fig. 16A) from the gate trench (trench between 160 in Fig. 17A) in the n-type gate region (left region of Fig. 17A) but fails to disclose forming a second p-type work function layer in the gate trench over the first p-type work function layer in the p-type gate region and over the gate dielectric layer in the n-type gate region; and removing the first p-type work function layer from the gate trench in the n-type gate region before the forming the second p-type work function layer, and removing the second p-type work function layer from the gate trench in the n-type gate region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: forming a second p-type work function layer in the gate trench over the first p-type work function layer in the p-type gate region and over the gate dielectric layer in the n-type gate region; and removing the first p-type work function layer from the gate trench in the n-type gate region before the forming the second p-type work function layer, and removing the second p-type work function layer from the gate trench in the n-type gate region in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 6 depends on claim 5.
Moreover, claim 8 would be allowable because a closest prior art, Chanemougame et al. (US 2020/0035567), discloses forming the n-type work function layer 210 (Fig. 19A, paragraph 0066) in the gate trench (trench between 160 in Fig. 19A) over the p-type work function layer 180 (Fig. 19A) in the p-type gate region (right region of Fig. 19A) but fails to disclose the n-type work function layer is disposed above gate spacers of the gate structure and the gate trench is free of the n-type work function layer along a gate length of the gate trench in the p-type gate region; and before forming the metal fill layer, removing the n-type work function layer from the gate trench in the p-type gate region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the n-type work function layer is disposed above gate spacers of the gate structure and the gate trench is free of the n-type work function layer along a gate length of the gate trench in the p-type gate region; and before forming the metal fill layer, removing the n-type work function layer from the gate trench in the p-type gate region in combination with other elements of the base claim 1. 
Furthermore, claim 9 would be allowable because a closest prior art, Chanemougame et al. (US 2020/0035567), discloses the forming the p-type work function layer 180 (Fig. 12A, paragraph 0062) in the gate trench (trench between 160 in Fig. 12A) over the gate dielectric layer 182 (Fig. 12A) in the p-type gate region (right region of Fig. 12A) but fails to disclose completely filling the gate trench along a gate length direction with the p-type work function layer. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: completely filling the gate trench along a gate length direction with the p-type work function layer in combination with other elements of the base claim 1. 

Claims 10-17 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Chanemougame et al. (US 2020/0035567), discloses depositing a gate dielectric layer 182 (Fig. 12A, paragraph 0062) over first semiconductor layers 120P (Fig. 12A, paragraph 0062) in a p-type gate region (right region of Fig. 12A) and over second semiconductor layers 120N (Fig. 12A, paragraph 0062) in an n-type gate region (left region of Fig. 12A), wherein the gate dielectric layer 182 (Fig. 12A) wraps the first semiconductor layers 120P (Fig. 12A) and the second semiconductor layers 120N (Fig. 12A), wherein the first 16semiconductor layers 120P (Fig. 12A) have first gaps (gaps between 120P in Fig. 12A) therebetween and the second semiconductor layers 120N (Fig. 12A) have second gaps (gaps between 120N in Fig. 12A) therebetween after depositing the gate dielectric layer 182 (Fig. 12A); and depositing a sacrificial layer 200 (Fig. 16A, paragraph 0065) over the gate dielectric layer 182 (Fig. 16A) in the p-type gate region (right region of Fig. 16A) and the n-type gate region (left region of Fig. 16A) but fails to disclose etching the sacrificial layer in the p-type gate region and the n-type gate region to form first sacrificial features in the p-type gate region between the first semiconductor layers and second sacrificial features in the n-type gate region between the second semiconductor layers; and after removing the first sacrificial features from the p-type gate region, depositing a p-type work function layer over the gate dielectric layer in the p-type gate region and the n-type gate region. Additionally, the prior art does not teach or suggest a method comprising: etching the sacrificial layer in the p-type gate region and the n-type gate region to form first sacrificial features in the p-type gate region between the first semiconductor layers and second sacrificial features in the n-type gate region between the second semiconductor layers; and after removing the first sacrificial features from the p-type gate region, depositing a p-type work function layer over the gate dielectric layer in the p-type gate region and the n-type gate region in combination with other elements of claim 10.
In addition, a closest prior art, Chanemougame et al. (US 2020/0035567), discloses a first gate dielectric 182 (Fig. 12A, paragraph 0062); a second gate dielectric 182 (Fig. 12B, paragraph 0062); a first type work function layer 210 (Figs. 19A and 19B, paragraph 0066); a dummy layer 186 (Figs. 13A and 13B, paragraph 0063); a first gap (horizontal gap between left 182 and right 182 in Fig. 12A); and a second gap (horizontal gap between left 182 and right 182 in Fig. 12B) but fails to disclose removing the first type work function layer from over the second gate dielectric, wherein a material of the dummy layer is different than a material of the first gate dielectric, a material of the second gate dielectric, and a material of the first type work function layer;18 and after removing the second dummy feature from the second gap, forming a second type work function layer over the second gate dielectric in the second gate region, wherein the second type work function layer fills the second gap. Additionally, the prior art does not teach or suggest a method comprising: removing the first type work function layer from over the second gate dielectric, wherein a material of the dummy layer is different than a material of the first gate dielectric, a material of the second gate dielectric, and a material of the first type work function layer;18 and after removing the second dummy feature from the second gap, forming a second type work function layer over the second gate dielectric in the second gate region, wherein the second type work function layer fills the second gap in combination with other elements of claim 21.

A closest prior art, Chanemougame et al. (US 2020/0035567), discloses a method comprising: depositing a gate dielectric layer 182 (Fig. 12A, paragraph 0062) over first semiconductor layers 120P (Fig. 12A, paragraph 0062) in a p-type gate region (right region of Fig. 12A) and over second semiconductor layers 120N (Fig. 12A, paragraph 0062) in an n-type gate region (left region of Fig. 12A), wherein the gate dielectric layer 182 (Fig. 12A) wraps the first semiconductor layers 120P (Fig. 12A) and the second semiconductor layers 120N (Fig. 12A), wherein the first 16semiconductor layers 120P (Fig. 12A) have first gaps (gaps between 120P in Fig. 12A) therebetween and the second semiconductor layers 120N (Fig. 12A) have second gaps (gaps between 120N in Fig. 12A) therebetween after depositing the gate dielectric layer 182 (Fig. 12A); depositing a sacrificial layer 200 (Fig. 16A, paragraph 0065) over the gate dielectric layer 182 (Fig. 16A) in the p-type gate region (right region of Fig. 16A) and the n-type gate region (left region of Fig. 16A); removing (see Fig. 17A and paragraph 0065) the p-type work function layer 180 (Fig. 16A) from over the gate dielectric layer 182 (Fig. 16A) in the n-type gate region (left region of Fig. 19A); and after removing (see Fig. 18A and paragraph 0066) the second sacrificial features 200 (Fig. 17A) from the n-type gate region (left region of Fig. 18A), depositing an n-type work function layer210 (Fig. 19A, paragraph 0066)  over the gate dielectric layer 182 (Fig. 19A) in the n-type gate region (left region of Fig. 19A) but fails to teach etching the sacrificial layer in the p-type gate region and the n-type gate region to form first sacrificial features in the p-type gate region between the first semiconductor layers and second sacrificial features in the n-type gate region between the second semiconductor layers; and after removing the first sacrificial features from the p-type gate region, depositing a p-type work function layer over the gate dielectric layer in the p-type gate region and the n-type gate region as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-17 depend on claim 10.
In addition, a closest prior art, Chanemougame et al. (US 2020/0035567), discloses a method comprising: forming a first gate dielectric 182 (Fig. 12A, paragraph 0062) that surrounds a first channel layer 120P (Fig. 12A, paragraph 0062) and a second channel layer 120N (Fig. 12A, paragraph 0062) in a first gate region (region between 160 in Fig. 12A) and a second gate dielectric 182 (Fig. 12B, paragraph 0062) that surrounds a third channel layer 120P (Fig. 12B, paragraph 0062) and a fourth channel layer 120N (Fig. 12B, paragraph 0062) in a second gate region (region between 160 in Fig. 12B), wherein a first gap (horizontal gap between left 182 and right 182 in Fig. 12A) is between a first portion (portion of 182 surrounds 120P in Fig. 12A) of the first gate dielectric 182 (Fig. 12A) that surrounds the first channel layer 120P (Fig. 12A) and a second portion (portion of 182 surrounds 120N in Fig. 12A) of the first gate dielectric 182 (Fig. 12A) that surrounds the second channel layer 120N (Fig. 12A) and a second gap (horizontal gap between left 182 and right 182 in Fig. 12B) is between a first portion (portion of 182 surrounds 120P in Fig. 12B) of the second gate dielectric 182 (Fig. 12B) that surrounds the third channel layer 120P (Fig. 12B) and a second portion (portion of 182 surrounds 120N in Fig. 12B) of the second gate dielectric 182 (Fig. 12B) that surrounds the fourth channel layer 120N (Fig. 12B); depositing a dummy layer 186 (Figs. 13A and 13B, paragraph 0063) over the first gate dielectric 182 (Fig. 13A) and the second gate dielectric 182 (Fig. 13B), wherein the dummy layer 186 (Figs. 13A and 13B) fills the first gap (horizontal gap between left 182 and right 182 in Fig. 13A) and the second gap (horizontal gap between left 182 and right 182 in Fig. 13B);  etching (see paragraph 0063, wherein “etching back protective layer 186 such that an upper surface 190 thereof is between top of upper end 184 of isolation pillar 160 and upper surface 166 of nanostructures 120N, 120P”) the dummy layer 186 (Figs. 13A and 13B) to form a first dummy feature 186 (Fig. 13A) in the first gap (horizontal gap between left 182 and right 182 in Fig. 13A) and a second dummy feature 186 (Fig. 13B) in the second gap (horizontal gap between left 182 and right 182 in Fig. 13B); after removing (see Figs. 15A and 15B; and paragraph 0064) the first dummy feature 186 (Figs. 14A and 14B) from the first gap (horizontal gap between left 182 and right 182 in Fig. 15A), forming a first type work function layer 210 (Figs. 19A and 19B, paragraph 0066) over the first gate dielectric 182 (Fig. 19A) and the second gate dielectric 182 (Fig. 19B), wherein the first type work function layer 210 (Figs. 19A and 19B) fills the first gap (horizontal gap between left 182 and right 182 in Fig. 12A); forming a metal bulk layer 230 (Fig. 20A, paragraph 0067) over the first type work function layer 180 (Fig. 20A) and the second type work function layer 210 (Fig. 20A) but fails to teach removing the first type work function layer from over the second gate dielectric, wherein a material of the dummy layer is different than a material of the first gate dielectric, a material of the second gate dielectric, and a material of the first type work function layer;18 and after removing the second dummy feature from the second gap, forming a second type work function layer over the second gate dielectric in the second gate region, wherein the second type work function layer fills the second gap as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22 and 23 depend on claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        






/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813